DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7.
Claim 7 depends from claim 1 and claim 7 recites “the laser cavity is cut to form a new front facet not more than 100nm closer to the rear reflector”, however applicant has not recited any particular dimension for the laser cavity in claim 1 pertaining to the front facet and rear reflector.
Regarding claim 7.
Claim 7 depends from claim 1 and claim 7 recites “the new front facet having a same reflectivity as the said front facet”, however applicant has not recited any particular reflectivity in claim 1 pertaining to the front facet.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosiewicz et al US 2015/0043607.
Regarding claim 1.
Rosiewicz et al illustrates in figure 3 a laser (DFB laser) having a rear reflector (fig. 3, HR mirror 135), a front facet (AR mirror 130) spaced from the rear reflector (135) and a laser cavity defined between the rear reflector and the front facet (fig. 3 grating portion 115a and HR mirror form cavity within AR mirror and HR mirror), the laser comprising a Bragg grating (fig. 3 grating portion 115a, paragraph [0032] implies Bragg grating by DFB laser which inherently have Bragg reflections) located in the laser cavity (fig. 3 grating 115a), wherein a length of the Bragg grating (Lg) is in a range from 40% 
Regarding claim 2.
Rosiewicz et al discloses in paragraph [0032] the laser is a distributed feedback laser (DFB laser).
Regarding claim 3.
Rosiewicz et al illustrates in figure 3 the Bragg grating is elongated along a length of the laser cavity (grating portion 115a).
Regarding claim 6.
Rosiewicz et al illustrates in figure 3 a laser having the same structure as recited in claim 1 and will inherently operate in the same manner (Fabry Perot).
Regarding claim 8.
Rosiewicz et al discloses in paragraph [0021] the front facet is a cleaved facet (130).
Regarding claim 9.
Rosiewicz et al illustrates in figure 3 the front facet is coated with an anti-reflection coating (AR mirror 130).
Regarding claim 11.

Regarding claim 12.
Rosiewicz et al illustrates in figure 3 the laser cavity comprises a first semiconductor layer of a first doping type (N-cladding 107), a second semiconductor layer (P-cladding 106) of a second doping type (P-type) opposite to the first doping type (N-type), and an active region (active layer 110) located between the first and second semiconductor layers, the first and second semiconductor layers being elongated in a direction extending between the rear reflector (HR mirror 135) and the front facet (AR mirror 130).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosiewicz et al US 2015/0043607as applied to claim 1 above.
Regarding claims 4 and 5.
Rosiewicz et al discloses the grating length of 40% and a grating strength of 0.7, as described above in claim 1.
Rosiewicz et al does not explicitly disclose the recited ranges for the grating length of 45% to 55% and the grating strength of 0.8 to 1.3, as recited in claims 4 and 5, respectively.
However, in accordance MPEP 2144.05 I. a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.
In the present application Rosiewicz et al grating length of 40% is close to the recited 45% and Rosiewicz et al grating strength of 0.7 is close to the recited 0.8, therefore a prima facie case of obviousness exist because one of ordinary skill in the art before the effective filing date of the invention would have expected the values of Rosiewicz et al to have the same function in the laser.
10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosiewicz et al US 2015/0043607as applied to claim 1 above and in view of Yatsu et al US 2003/0039285.
Regarding claim 10.
Rosiewicz et al illustrates in figure 3 a DFB laser including a front facet (AR mirror 130), as described above in claim 1.
Rosiewicz et al does not explicitly disclose the front facet of the laser is optically coupled to a lens.
However, the use of a lens in laser devices is well-known and a common technique in the art.
Yatsu et al illustrates in figure 3 a DFB laser (10) coupled to a lens (66).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the lens of Yatsu et al with the laser of Rosiewicz et al because it will condense/collimate the laser beam for input into other elements or reduce beam divergence, as commonly understood in the laser art.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosiewicz et al US 2015/0043607as applied to claims 1 and 12 above and in view of Anselm US 2008/0112445.
Regarding claim 13.
Rosiewicz et al illustrates in figure 3 the first and second semiconductor and the Bragg grating, as described in claim 12 above.
Rosiewicz et al does not disclose the Bragg grating is located between the first and second semiconductor layers.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Anselm to the DFB laser of Rosiewicz et al because regardless of the position the grating will provide the same function of wavelength selection.
Furthermore, MPEP 2144.04 VI. C. the court has held that a prima facie case of obviousness exist where rearrangement of parts does not affect the operation of the device.
Regarding claims 14 and 15.
Rosiewicz et al illustrates in figure 3 a DFB laser.
Rosiewicz et al does not explicitly disclose the laser cavity including an amplifier or a modulator as recited in claims 14 and 15 respectively.
Anselm illustrates in figure 4 a DFB laser (420) and discloses in paragraph [0039] the DFB laser directly modulated [applicant’s modulator] and may include an amplifier.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Anselm with the DFB laser of Rosiewicz et al because it will provide for a laser in high frequency operation (Anselm paragraph [0039]).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARMANDO RODRIGUEZ/Primary Examiner, Art Unit 2828